FILED
                            NOT FOR PUBLICATION                             DEC 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ESTHER LEONG; et al.,                            No. 10-55776

              Plaintiffs - Appellants,           D.C. No. 2:09-cv-04484-PSG-
                                                 VBK
  v.

SQUARE ENIX OF AMERICA                           MEMORANDUM *
HOLDINGS, INC., a Delaware
corporation and SQUARE ENIX, INC., a
Washington corporation,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                     Argued and Submitted December 8, 2011
                              Pasadena, California

Before: NOONAN, GOULD, and IKUTA, Circuit Judges.

       Esther Leong and others (“Purchasers”) who purchased and used the online

game Final Fantasy XI Online appeal the district court’s order dismissing their

action against the game’s publishers, Square Enix of America Holdings, Inc. and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Square Enix, Inc. (“Square Enix”). Reviewing the district court’s order de novo,

see Ileto v. Glock Inc., 349 F.3d 1191, 1199 (9th Cir. 2003), we conclude that

Purchasers’ claims are without merit.

      Purchasers contend that they bought Final Fantasy XI Online without first

being notified that failure to pay the monthly subscription fee for more than three

consecutive months would result in the forfeiture of a user’s online game account

and game characters. However, Purchasers do not sufficiently establish that they

relied upon the nondisclosure of the forfeiture clause in making their initial

purchasing decision. Thus, the alleged harm in purchasing the game and being

unable to return it for a refund is not traceable to Square Enix’s conduct at the

point of sale. Accordingly, the district court properly dismissed for lack of standing

the Purchasers’ False Advertising Law, Consumer Legal Remedies Act, and Unfair

Competition Law claims based on the purchase of the game. Additionally,

Purchasers’ allegations are insufficient to show that they forfeited any property or

money; the game’s user agreement, which each user must accept prior to playing

the game, states that users do not own the game software or data. See ER 42 ¶ 4.1

(stating that Square Enix “owns and shall retain all right, title and interest in and to

the PlayOnline Service, the Software and all Documentation, and will be the sole




                                            2
owner of any and all data you generate through your use of the PlayOnline

Service.”).

      Purchasers also fail to state a claim as to their causes of action under

California’s Unfair Competition Law, Cal. Civ. Code § 1671, unjust enrichment,

the Consumer Legal Remedies Act, and for “illegal penalties,” which are all based

on Square Enix’s enforcement of the forfeiture clause.

      AFFIRMED.




                                          3